DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/22/2021.
Claims 11-30 are pending. Claims 1-10 are cancelled. Claims 11, 17 and 21 are currently amended. Claims 11, 17 and 21 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 11/22/2021, with respect to Claim Objections, as indicated in line number 2 of the office action mailed 7/21/2021, have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicants' arguments and amendments, filed 11/22/2021, with respect to independent claims 11, 17 and 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Kunieda as noted below in the rejections of independent claims 11, 17 and 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 14-18, 20-22 and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunieda et al. (US 2014/0360759 A1, hereinafter “Kunieda”).
Regarding independent claim 11, Figures 1A-2 and 10 of Kunieda (specifically the configuration shown in Fig. 10 which incorporates the cross-sectional interconnections shown in Figs. 1A-2) disclose a device, comprising: 
an interconnect device 10 (“wiring structure”- ¶0070, specifically the upper device 10 shown in Fig. 10) attached to a redistribution structure 100 (“wiring board”- ¶0057, specifically the portions of structure 100 below devices 10), wherein the interconnect device 10 comprises conductive routing 111 (“conductive patterns”- ¶0072) connected to a plurality of conductive connectors 36a (“conductive pads”- ¶0072) disposed on a first side (i.e., top side of 10) of the interconnect device 10; 
a molding material 33a (“interlayer insulation layers”- ¶0059, which is molded around adjacent elements) at least laterally surrounding the interconnect device 10, wherein a surface (i.e., lower surface of 33a) of the molding material 33a and a second side (i.e., lower side of 10 which includes the lower side of 120c) of the interconnect device 10 are level; 

a plurality of first external connectors 50a, 51a (“conductive pads”- ¶0068) connected to the metallization pattern 43a; and 
a plurality of semiconductor devices 50, 51b (“MPU” and “DRAMs”- ¶0137) connected to the plurality of first external connectors 50a, 51a.
Regarding claim 14, Figures 1A-2 and 10 of Kunieda disclose the device further comprising second external connectors 36e (“conductive pads”- ¶0060, specifically the pads 36e on the lower device 10 shown in Fig. 10) on the redistribution structure 100 and an interconnect structure 51c (“DRAMs”- ¶0137) attached to the second external connectors 36e.
Regarding claim 15, Figures 1A-2 and 10 of Kunieda disclose the device further comprising an underfill 70 (“underfill resin”- ¶0058) extending between the redistribution structure 100 and the interconnect structure 51c.
Regarding claim 16, Figures 1A-2 and 10 of Kunieda disclose the device further comprising an insulating layer 70 (“underfill resin”- ¶0058) over the metallization pattern 43a, wherein the plurality of first external connectors 50a, 51a extends through the insulating layer 70.
Regarding independent claim 17, Figures 1A-2 and 10 of Kunieda (specifically the configuration shown in Fig. 10 which incorporates the cross-sectional interconnections shown in Figs. 1A-2) disclose a package, comprising: 

a first layer of molding compound 33a (“interlayer insulation layers”- ¶0059, which is made of a compound and is molded around adjacent elements- ¶0067) on the redistribution structure 100, wherein the first layer of molding compound 33a physically contacts the redistribution structure 100; 
a plurality of vias 38c (“via conductors”- ¶0059) within the first layer of molding compound 33a; 
a plurality of interconnect devices 10 (“wiring structures”- ¶0138) within the first layer of molding compound 33a, wherein each interconnect device 10 comprises a plurality of contacts 111 (“conductive patterns”- ¶0072); 
a dielectric layer 40a (“solder-resist layers”- ¶0059) covering the first layer of molding compound 33a, the vias 38c, and the plurality of interconnect devices 10; and 
a plurality of semiconductor devices 50, 51b (“MPU” and “DRAMs”- ¶0137) over the dielectric layer 40a, wherein the plurality of semiconductor devices 50, 51b is electrically connected to the vias 38c through the dielectric layer 40a and is electrically connected to the plurality of contacts 111 of the plurality of interconnect devices 10 through the dielectric layer 40a, wherein at least two semiconductor devices 50, 51b of the plurality of semiconductor devices 50, 51b are electrically connected through at least one interconnect device 10 of the plurality of interconnect devices 10 (¶¶0137-0138).
 claim 18, Figures 1A-2 and 10 of Kunieda disclose the package further comprising an interconnect structure 51a/51c (collectively 51a “conductive pads” under 51c and 51c “DRAMs”- ¶¶0068, 0127) electrically connected to the redistribution structure 100, the interconnect structure 51a/51c comprising a routing structure 51a formed over an underside of a substrate 51c and an underfill material 70 (“underfill resin”- ¶0058) extending between the redistribution structure 100 and the interconnect structure 51a/51c.
Regarding claim 20, Figures 1A-2 and 10 of Kunieda disclose wherein an insulating layer 20 (“core substrate”- ¶0064) of the plurality of insulating layers of the redistribution structure 100 comprises a second layer of molding compound (¶0064).
Regarding independent claim 21, Figures 1A-2 and 10 of Kunieda (specifically the configuration shown in Fig. 10 which incorporates the cross-sectional interconnections shown in Figs. 1A-2) disclose a device comprising: 
an interconnect structure 60 (“motherboard”- ¶0058); 
a redistribution structure 100 (“wiring board”- ¶0057, specifically the portions of structure 100 below devices 10) attached to the interconnect structure 60, wherein the redistribution structure 100 is electrically connected to the interconnect structure 60; 
an interconnect device 10 (“wiring structures”- ¶0138) on the redistribution structure 100, wherein the interconnect device 10 comprises a first conductive connector 111 (“conductive patterns”- ¶0072, specifically left side portions of 111) and a second conductive connector 111 (“conductive patterns”- ¶0072, specifically middle and right side portions of 111), wherein the interconnect device 10 physically contacts the redistribution structure 100; 

a first semiconductor die 50 (“MPU”- ¶0137) over the redistribution structure 100, wherein the first semiconductor die 50 is electrically connected to the first conductive connector 111 of the interconnect device 10 and the first via 38c; and 
a second semiconductor die 51b (“DRAMs”- ¶0137) over the redistribution structure 100, wherein the second semiconductor die 51b is electrically connected to the second conductive connector 111 of the interconnect device 10 and the second via 36c, wherein the second semiconductor die 51b is electrically connected to the first semiconductor die 50 through the interconnect device 10 (¶¶0137-0138).
Regarding claim 22, Figures 1A-2 and 10 of Kunieda disclose the device further comprising a molding compound 33a (“interlayer insulation layers”- ¶0059, which is made of a compound and is molded around adjacent elements- ¶0067) on the redistribution structure 100, wherein the molding compound 33a surrounds the interconnect device 10, the first via 38c, and the second via 38c.
Regarding claim 25, Figures 1A-2 and 10 of Kunieda disclose wherein the first semiconductor die 50 extends over the interconnect device 10, and wherein the second semiconductor die 51b extends over the interconnect device 10.
Regarding claim 26, Figures 1A-2 and 10 of Kunieda disclose the device further comprising an underfill 70 (“underfill resin”- ¶0058) on the interconnect device 10, wherein the underfill 70 surrounds the first conductive connector 111 and the second since resin 70 partially surrounds the top surfaces of connectors 111.
Regarding claim 27, Figures 1A-2 and 10 of Kunieda disclose the device further comprising a metallization pattern 43a (“solder bumps”- ¶0068) over the interconnect device 10, the first via 38c, and the second via 38c, wherein the metallization pattern 43a is between the first semiconductor die 50 and the interconnect device 10.
Regarding claim 28, Figures 1A-2 and 10 of Kunieda disclose the device further comprising a protective layer 70 (“underfill resin”- ¶0058) over the metallization pattern 43a.
Regarding claim 29, Figures 1A-2 and 10 of Kunieda disclose the device further comprising external connectors 50a, 51a (“conductive pads”- ¶0068) extending through the protective layer 70 and contacting the metallization pattern 43a, wherein the first semiconductor die 50 is electrically connected to the external connectors 50a, 51a.
Regarding claim 30, Figures 1A-2 and 10 of Kunieda disclose the device further comprising solder material 43a (“solder bumps”- ¶0068) on the first conductive connector 111 and on the second conductive connector 111.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kunieda.
claim 12, Figures 1A-2 and 10 of Kunieda disclose wherein the conductive routing 111 of the interconnect device 10 has a pitch (i.e., the space between the different portions of 111).
Kunieda does not expressly disclose wherein the pitch is less than 1 µm.
However, it would have been obvious to form the pitch of the conductive routing of the interconnect device within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda in view of Mahajan et al. (US 2016/0155705 A1, hereinafter “Mahajan”).
Regarding claim 13, Kunieda does not expressly disclose the device further comprising an integrated passive device (IPD) attached to the redistribution structure, the molding material at least laterally surrounding the IPD.
Figure 1 of Mahajan discloses a device comprising a redistribution structure 104 (“package substrate”- ¶0021), an interconnect device 120 (“bridge”- ¶0020), an integrated passive device (IPD) 118a (“power management module”, which is analogous to 620, 622 and includes passive components- ¶¶0020, 0046) attached to the redistribution structure 104 and connected to one of a plurality semiconductor devices 102a, 102b (“dies”- ¶0020) and a molding material 124 (“electrically insulative 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda such that the device further comprises an integrated passive device (IPD) attached to the redistribution structure and connected to one of a plurality semiconductor devices, the molding material at least laterally surrounding the IPD as taught by Mahajan for the purpose of utilizing a suitable and well-known component and associated structural  configuration which allows management of the power supplied to the semiconductor devices (Mahajan ¶0046). 
Regarding claim 19, Kunieda does not expressly disclose the package further comprising an integrated passive device (IPD) within the first layer of molding compound, wherein the IPD is electrically connected to at least one semiconductor device of the plurality of semiconductor devices.
Figure 1 of Mahajan discloses a package comprising a redistribution structure 104 (“package substrate”- ¶0021), an interconnect device 120 (“bridge”- ¶0020), an integrated passive device (IPD) 118a (“power management module”, which is analogous to 620, 622 and includes passive components- ¶¶0020, 0046) within a first layer of molding compound 124 (“electrically insulative material... molding compound”- ¶0023), wherein the IPD 118a is electrically connected to at least one semiconductor device of a plurality of semiconductor devices 102a, 102b (“dies”- ¶0020).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda such 
Regarding claim 23, Kunieda does not expressly disclose the device further comprising an integrated voltage regulator (IVR) die on the redistribution structure, wherein the first semiconductor die is electrically connected to the IVR.
Figure 1 of Mahajan discloses a device comprising a redistribution structure 104 (“package substrate”- ¶0021), an interconnect device 120 (“bridge”- ¶0020), an integrated voltage regulator (IVR) die 118a (“power management module”, which is analogous to 620, 622 and includes passive components- ¶¶0020, 0046) on the redistribution structure 104, wherein a first semiconductor die 102a (“dies”- ¶0020) is electrically connected to the IVR 118a (¶0020).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda such that the device further comprises an integrated voltage regulator (IVR) die on the redistribution structure, wherein the first semiconductor die is electrically connected to the IVR as taught by Mahajan for the purpose of utilizing a suitable and well-known component and associated structural  configuration which allows management of the power supplied to the semiconductor devices (Mahajan ¶0046). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kunieda in view of Leitgeb et al. (US 2017/0238422 A1, hereinafter “Leitgeb”).
Regarding claim 24, Figures 1A-2 and 10 of Kunieda disclose wherein the interconnect structure 60 is a motherboard (¶0058), which is a type of printed circuit board.
Kunieda does not expressly disclose wherein the interconnect structure comprises an organic substrate and a plurality of routing layers.
Leitgeb discloses wherein printed circuit boards comprise an organic substrate (i.e., “insulating layer... organic resin”- ¶0004 and a plurality of routing layers (“conductive layers... wirings”- ¶0004).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunieda such that wherein the interconnect structure comprises an organic substrate and a plurality of routing layers as taught by Leitgeb for the purpose of utilizing a suitable and well-known structural configuration and material composition of a printed circuit board which is widely known in the industry (Leitgeb ¶0004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAY C CHANG/           Primary Examiner, Art Unit 2895